          Case 4:20-cv-07810-JSW Document 42 Filed 11/17/20 Page 1 of 8



 1    Jack P. DiCanio (SBN 138782)                    Jonathan M. Jacobson, SBN 1350495
      SKADDEN, ARPS, SLATE,                           WILSON SONSINI GOODRICH & ROSATI
 2       MEAGHER & FLOM LLP                           Professional Corporation
      525 University Avenue, Suite 1400               1301 Avenue of the Americas, 40th Floor
 3    Palo Alto, California 94301                     New York, New York 10019
      Telephone: (650) 470-4500                       Telephone: (212) 497-7758
 4    Facsimile: (650) 470-4570                       Facsimile: (212) 999-5899
      Email: Jack.DiCanio@skadden.com                 Email: jjacobson@wsgr.com
 5
      Steven C. Sunshine (pro hac vice pending)       Justina K. Sessions, SBN 270914
 6    SKADDEN, ARPS, SLATE,                           WILSON SONSINI GOODRICH & ROSATI
         MEAGHER & FLOM LLP                           Professional Corporation
 7    1440 New York, N.W.                             One Market Plaza, Spear Tower, Suite 3300
      Washington, D.C. 20005                          San Francisco, California 94105
 8    Telephone: (202) 371-7000                       Telephone: (415) 947-2000
      Facsimile (202) 393-5760                        Facsimile: (415) 947-2099
 9    Email: steven.sunshine@skadden.com              Email: jsessions@wsgr.com
10    Attorneys for Defendant                         Scott A. Sher, SBN 190053
      VISA INC.                                       WILSON SONSINI GOODRICH & ROSATI
11                                                    Professional Corporation
      [Additional counsel listed on signature page]
12                                                    1700 K Street NW, Fifth Floor
                                                      Washington, DC 20006
13                                                    Telephone: (202) 973-8800
                                                      Facsimile: (202) 973-8899
14                                                    Email: ssher@wsgr.com
15                                                    Attorneys for Defendant
16                                                    PLAID INC.

17                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18                                    OAKLAND DIVISION

19
      UNITED STATES OF AMERICA                        CASE NO.: 4:20-cv-7810-JSW
20
                                    Plaintiff,        DEFENDANTS’ ADMINISTRATIVE
21                                                    MOTION FOR AN EXPEDITED CASE
                     v.                               MANAGEMENT CONFERENCE
22
      VISA INC. and PLAID INC.,
23
                                    Defendants.
24

25

26
27

28

     ADMINISTRATIVE MOTION FOR EXPEDITED CASE MANAGEMENT CONFERENCE        CASE NO. 4:20-cv-7810-JSW
          Case 4:20-cv-07810-JSW Document 42 Filed 11/17/20 Page 2 of 8



 1          Pursuant to Civil Local Rule 7-11, Visa Inc. and Plaid Inc. (“Defendants”) respectfully
 2 request that the Court convene a case management conference at the earliest possible opportunity

 3 to address scheduling and other case management issues. The Antitrust Division of the United

 4 States Department of Justice (“DOJ”) is seeking to block Visa’s time-critical acquisition of Plaid, a

 5 deal that was signed up in January 2020, and that DOJ has been investigating for ten months. The

 6 DOJ concedes that Plaid is not a competitor of Visa (see Dkt. 1 ¶ 8), and so DOJ is challenging the

 7 acquisition under Section 7 of the Clayton Act under the “actual potential competition” theory.

 8 Knowing that the government lost the only actual potential competition case to be tried in nearly 40

 9 years, DOJ is trying to fashion a novel claim that the acquisition itself is an act of wrongful
10 monopolization under Section 2 of the Sherman Act, a theory that to Defendants’ knowledge has

11 not been litigated since the passage of Section 7 of the Clayton Act in 1950.

12          Merger challenges move at a substantially faster pace to a bench trial than traditional
13 federal civil litigation, see, e.g., 15 U.S.C. § 25 (providing that in an injunctive action under

14 Section 7 of the Clayton Act, “the court shall proceed, as soon as may be, to the hearing and

15 determination of the case”), because the intervening time pending a court decision can cause

16 significant disruption and financial uncertainty for the companies. The clerk has set an initial case

17 management conference for March 26, 2021. (Dkt. 41.) Defendants, however, seek to have a case

18 management conference as soon as possible so that the Court may set a case schedule and

19 reasonable parameters for discovery consistent with past merger litigation timelines. Defendants

20 requested that DOJ join a motion for an expedited case management conference, but DOJ stated

21 that it believed a case management conference is premature.

22          The parties have vastly different views regarding the time needed to prepare for trial in this
23 matter. Consistent with the traditional expedited schedule followed in other merger challenges,

24 Defendants have proposed a February 23, 2021 trial date. DOJ, on the other hand, seeks to delay

25 the trial. In fact, during the parties’ meet and confer on schedule, DOJ proposed a trial date at the

26 end of July 2021, and days later proffered the later date of September 7, 2021. DOJ argues that its
27 challenge requires more time than the typical merger litigation because it chose to add a novel

28 monopolization claim to its Clayton Act challenge. But the only relief sought is for the merger to
                                                       1
     ADMINISTRATIVE MOTION FOR EXPEDITED CASE MANAGEMENT CONFERENCE               CASE NO. 4:20-cv-7810-JSW
          Case 4:20-cv-07810-JSW Document 42 Filed 11/17/20 Page 3 of 8



 1 be enjoined. Nothing justifies treating this case any differently from any other merger challenge.

 2 Both of DOJ’s claims challenge the very same conduct—the proposed acquisition—in the same

 3 putative relevant market and thus there is no basis for extending the expedited schedule typically

 4 adopted for merger challenges. It is apparent that DOJ’s strategy in this action is to delay the trial

 5 as long as possible in the hopes that Defendants will simply abandon the transaction owing to the

 6 enormous pressure that time delays put on parties to substantial transactions. Accordingly,

 7 Defendants request that the Court promptly set a case management conference to address these

 8 scheduling and case management issues.

 9                                            BACKGROUND
10          On November 5, 2020, DOJ filed this action challenging Visa’s proposed acquisition of
11 Plaid. (Dkt. 1.) The complaint admits that Visa and Plaid do not currently compete. (Id. ¶ 8.)

12 Instead, DOJ asserts that the acquisition would eliminate a potential competitive threat in a

13 purported market for online debit transactions, in alleged violation of Section 7 of the Clayton Act,

14 15 U.S.C. § 18, and Section 2 of the Sherman Act, 15 U.S.C. § 2. (Id. ¶ 73.)

15          Consistent with the expedited litigation schedule typically adopted for merger challenges,
16 Defendants promptly contacted DOJ and provided a draft protective order for its consideration on

17 November 6, 2020. (Declaration of Steven C. Sunshine in Support of Defendants’ Administrative

18 Motion for an Expedited Case Management Conference (“Sunshine Decl.”), Ex. A.) Defendants

19 requested that DOJ begin the process necessary for production of its investigative file since

20 immediate access to the file is essential for Defendants to prepare their defense, especially given

21 that DOJ’s investigation lasted ten months, and because to Defendants’ knowledge turnover of the

22 investigative file always occurs early in government merger cases, typically as soon as a protective

23 order is entered and the standard notice provisions are given to third parties. Specifically,

24 Defendants requested that DOJ immediately provide notice to and seek permission from third

25 parties to make information they provided to DOJ in the course of its investigation available to

26 Defendants. Defendants agreed to treat all such third-party materials as confidential and limit
27 access to outside counsel only until the Court has an opportunity to enter a protective order. (Id.)

28          On November 10, 2020, the parties participated in a meet and confer to discuss a proposed
                                                      2
     ADMINISTRATIVE MOTION FOR EXPEDITED CASE MANAGEMENT CONFERENCE              CASE NO. 4:20-cv-7810-JSW
            Case 4:20-cv-07810-JSW Document 42 Filed 11/17/20 Page 4 of 8



 1 case schedule, the protective order and the production of DOJ’s investigative file, as memorialized

 2 in Defendants’ November 11, 2020 letter. (Sunshine Decl., Ex. B.). Defendants proposed that the

 3 case proceed to trial in late February 2021, while DOJ indicated that it believed a trial date in late

 4 July 2021 was more appropriate. Defendants asked DOJ to immediately notify third parties that

 5 their materials would be disclosed to ensure that the merger investigative file could be provided to

 6 Defendants as soon as possible, and noted that nothing prevented DOJ from doing so. DOJ

 7 refused, stating that it would not notify third parties until a protective order has been entered, and

 8 would produce the investigative file before entry of a protective order only if Defendants agreed to

 9 trade that production with an agreement by Visa to produce materials withheld under a claim of
10 privilege during the investigation. (Id.)

11            On November 13, 2020, DOJ responded to Defendants’ November 11 letter, abandoning its
12 prior position that a trial should begin in late July 2021, and instead proposing an even later trial

13 start date of September 7, 2021. (Sunshine Decl., Ex. C.) DOJ asserted that its extended schedule

14 was justified based on its inclusion of both Section 2 and Section 7 claims in the complaint as well

15 as the COVID pandemic and the possibility that an in-person trial might be feasible by late 2021.

16 DOJ continued to refuse to contact third parties to seek consent to disclose their information to

17 Defendants’ outside counsel until a protective order is entered, and continued to condition the

18 production of its investigative file on Visa’s production of privileged documents. (Id.)1

19            On November 15, 2020, Defendants notified DOJ of their intention to move for an early
20 case management conference and asked DOJ to join (Sunshine Decl., Ex. D), but DOJ stated that it

21 believed a case management conference is premature (Sunshine Decl., Ex. E).

22                                               ARGUMENT
23            It is well established that merger challenges are tried on expedited litigation schedules. 15
24 U.S.C. § 25; see also United States v. US Airways Grp., 979 F. Supp. 2d 33, 35 (D.D.C. 2013)

25 (“Indeed, because of the need for the prompt resolution of this matter, the Court has set an

26
27   1
         DOJ stated that its file contains a substantial volume of documents—“100G,” which we assume
28
     to mean 100 gigabytes or 100,000 documents—from third parties. (Sunshine Decl., Ex. C.)
                                                  3
     ADMINISTRATIVE MOTION FOR EXPEDITED CASE MANAGEMENT CONFERENCE                CASE NO. 4:20-cv-7810-JSW
          Case 4:20-cv-07810-JSW Document 42 Filed 11/17/20 Page 5 of 8



 1 expedited discovery and trial schedule.”); United States v. H & R Block, Inc., 833 F. Supp. 2d 36,

 2 44 (D.D.C. 2011) (“[T]he Court entered a scheduling order in this case that provided for an

 3 expedited schedule of fact and expert discovery and briefing on the government's anticipated

 4 motion to enjoin the transaction.”) Defendants thus proposed a trial start date of February 23,

 5 2021, which is consistent with the time to trial of other recent DOJ merger challenges. See, e.g.,

 6 United States v. AT&T, Inc., No. 17-cv-02511-RJL (D.D.C. 2017) (122 days from complaint to

 7 trial); United States v. Anthem, Inc., No. 16-cv-01493 (ABJ) (D.D.C. 2017) (123 days from

 8 complaint to trial). Indeed, a February 2021 trial date is particularly appropriate here given the

 9 lengthy investigation and extensive discovery that the government already has taken from
10 Defendants and third parties. Nothing about this case justifies a departure from the typical

11 expedited schedule applicable to merger challenges, and DOJ’s delay is harming Defendants and

12 the marketplace.

13          First, nothing about DOJ’s Clayton Act theory compels an extended schedule. Notably, the
14 Supreme Court has left undecided whether “actual potential competition,” DOJ’s theory here, is

15 even valid under Section 7. United States v. Marine Bancorporation, Inc., 418 U.S. 602, 639

16 (1974); United States v. Falstaff Brewing Corp., 410 U.S. 526, 537 (1973). Even those courts that

17 have assumed the validity of the doctrine have largely rejected such claims because plaintiffs are

18 simply unable to prove that there is a reasonable probability that the purported potential competitor

19 actually would have entered the market and that others were not equally capable of entering the

20 market. See, e.g., FTC v. Steris Corp., 133 F. Supp. 3d 962, 966, 978 (N.D. Ohio 2015) (outlining

21 elements of actual potential competition claim while assuming, without deciding, validity of such a

22 claim); United States v. Black & Decker Mfg. Co., 430 F. Supp. 729, 771-72 (D. Md. 1976)

23 (holding government failed to show the absence of other equally-qualified potential entrants).

24          Second, facing perhaps insurmountable obstacles in making a potential competition case,
25 the DOJ added the entirely novel Section 2 monopoly claim. This tactical choice to invoke Section

26 2 does not justify an extended schedule because DOJ’s Section 2 claim challenges the very same
27 conduct. See Brown Shoe Co. v. United States, 370 U.S. 294, 318 & n.33 (1962) (explaining that

28 Section 2 does not reach as far as Clayton Act Section 7). Even accepting, arguendo, DOJ’s
                                                      4
     ADMINISTRATIVE MOTION FOR EXPEDITED CASE MANAGEMENT CONFERENCE             CASE NO. 4:20-cv-7810-JSW
            Case 4:20-cv-07810-JSW Document 42 Filed 11/17/20 Page 6 of 8



 1 gerrymandered relevant market for “online debit transactions,” DOJ’s overreach is shown by the

 2 implausibility of the assertion that Visa possesses monopoly power in the face of competition from

 3 Mastercard. Visa is no more a monopolist than is Coca-Cola with competition from Pepsi.

 4            The DOJ’s strategy of delaying resolution of this matter on the merits is further evidenced
 5 by its refusal to even begin the process necessary to provide Defendants with its investigative file.

 6 DOJ consistently provides its investigative record to defendants early in merger litigations.

 7 Defendants need access to these materials to assess DOJ’s claims and prepare their defense, and

 8 they will remain at an unfair disadvantage until the materials are produced. And the burden on

 9 DOJ to produce its investigative file is, at most, de minimis. DOJ’s refusal to take the limited step
10 of promptly providing notice to third parties has no purpose other than to delay these proceedings.

11 Moreover, DOJ’s attempt to condition handover of the investigative file—to which Defendants are

12 entitled, and a routine early step in merger challenges—upon Visa’s agreement to waive its

13 privilege claims through the production of documents that Visa withheld during the investigation

14 on the basis of attorney-client privilege and work product protections is improper.

15            Critically, DOJ’s delay is causing harm to both Defendants and the marketplace.
16 Defendants’ businesses are harmed by the uncertainty hanging over the transaction—which is

17 threatening the loss of employees and customer contracts—and the inability to realize the merger’s

18 synergies and efficiencies. In addition, the marketplace is being deprived of the procompetitive

19 benefits of this merger. DOJ’s proposed schedule is untenable, delaying resolution of this matter

20 until nearly two years after the parties announced the transaction in January 2020.2

21            Accordingly, Defendants respectfully request that the Court convene a case management
22 conference at the earliest possible date to address scheduling and other case management issues.

23

24

25

26   2
         DOJ’s contention that a September 2021 trial is necessary due to COVID is misplaced. While
27 Defendants are cognizant of the unusual circumstances caused by the pandemic, DOJ’s speculation

28 regarding when an in-person trial could occur does not justify delaying resolution of this matter.
                                                   5
     ADMINISTRATIVE MOTION FOR EXPEDITED CASE MANAGEMENT CONFERENCE               CASE NO. 4:20-cv-7810-JSW
          Case 4:20-cv-07810-JSW Document 42 Filed 11/17/20 Page 7 of 8



 1 DATED: November 17, 2020

 2 By: /s/ Jack P. DiCanio                           By: /s/ Jonathan M. Jacobsen
        Jack P. DiCanio                                  JONATHAN M. JACOBSON
 3      Attorney for Defendant                           Attorney for Defendant
        VISA INC.                                        PLAID INC.
 4
   Jack P. DiCanio (SBN 138782)                      Jonathan M. Jacobson, SBN 1350495
 5 SKADDEN, ARPS, SLATE,                             WILSON SONSINI GOODRICH & ROSATI
      MEAGHER & FLOM LLP                             Professional Corporation
 6 525 University Avenue, Suite 1400                 1301 Avenue of the Americas, 40th Floor
   Palo Alto, California 94301                       New York, New York 10019
 7 Telephone: (650) 470-4500                         Telephone: (212) 497-7758
   Facsimile: (650) 470-4570                         Facsimile: (212) 999-5899
 8 Email: Jack.DiCanio@skadden.com                   Email: jjacobson@wsgr.com
 9 Steven C. Sunshine (pro hac vice pending)         Justina K. Sessions, SBN 270914
   Tara Reinhart (pro hac vice pending)              Benjamin S. Labow, SBN 229443
10 Julia York (pro hac vice pending)                 WILSON SONSINI GOODRICH & ROSATI
   Joseph Ciani-Dausch (pro hac vice pending)        Professional Corporation
11 SKADDEN, ARPS, SLATE,                             One Market Plaza, Spear Tower, Suite 3300
      MEAGHER & FLOM LLP                             San Francisco, California 94105
12 1440 New York, N.W.                               Telephone: (415) 947-2000
   Washington, D.C. 20005                            Facsimile: (415) 947-2099
13 Telephone: (202) 371-7000                         Email: jsessions@wsgr.com
   Facsimile (202) 393-5760                          Email: blabow@wsgr.com
14 Email: steven.sunshine@skadden.com
   Email: tara.reinhart@skadden.com                  Scott A. Sher, SBN 190053
15 Email: julia.york@skadden.com                     Michelle Yost Hale (pro hac vice pending)
   Email: joseph.ciani-dausch@skadden.com            Robin S. Crauthers (pro hac vice pending)
16
   Karen Lent (pro hac vice pending)                 Katie R. Glynn, SBN 300524
17 SKADDEN, ARPS, SLATE,                             WILSON SONSINI GOODRICH & ROSATI
      MEAGHER & FLOM LLP                             Professional Corporation
18 One Manhattan West                                1700 K Street NW, Fifth Floor
   New York, New York 10001                          Washington, DC 20006
19 Telephone: (213) 735-3000                         Telephone: (202) 973-8800
   Facsimile: (213) 735-2000                         Facsimile: (202) 973-8899
20 Email: karen.lent@skadden.com
                                                     Email: ssher@wsgr.com
21                                                   Email: mhale@wsgr.com
                                                     Email: rcrauthers@wsgr.com
22                                                   Email: kglynn@wsgr.com
23

24

25

26
27

28
                                                    6
     ADMINISTRATIVE MOTION FOR EXPEDITED CASE MANAGEMENT CONFERENCE        CASE NO. 4:20-cv-7810-JSW
          Case 4:20-cv-07810-JSW Document 42 Filed 11/17/20 Page 8 of 8



 1                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          I, Jack P. DiCanio, am the ECF user whose identification and password are being used to file

 3 Defendants’ Administrative Motion for an Expedited Case Management Conference. In compliance

 4 with Local Rule 5-1(i)(3), I hereby attest that all signatories hereto concur in this filing.

 5                                                 /s/ Jack P. DiCanio

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       7
     ADMINISTRATIVE MOTION FOR EXPEDITED CASE MANAGEMENT CONFERENCE                CASE NO. 4:20-cv-7810-JSW
